270 F.2d 905
106 U.S.App.D.C. 153
Morris FULLER, Appellant,v.UNITED STATES of America, Appellee.
No. 14843.
United States Court of Appeals District of Columbia Circuit.
Argued May 18, 1959.Decided May 28, 1959, Certiorari Denied Oct. 12, 1959, See80 S.Ct. 114.

Mr. Daniel H. Margolis, Washington, D.C.  (appointed by this court) for appellant.
Mr. Jack Marshall Stark, Asst. U.S. Atty., with whom Mr. Oliver Gasch, U.S. Atty., and Mr. Carl W. Belcher, Asst. U.S. Atty., were on the brief, for appellee.  Mr. Jerome A. Cohen, Asst. U.S. Atty., also entered an appearance for appellee.
Before PRETTYMAN, Chief Judge, and BAZELON and DANAHER, Circuit judges.
PER CURIAM.


1
The threshold question here concerns the effect of a lack of identification of an informer upon the validity of a warrant.  No challenge on this basis was made in the trial court.  We find no error.


2
Affirmed.